Case 3:19-cv-00813-REP Document 58-1 Filed 06/04/20 Page 1 of 18 PageID# 3122




                       EXHIBIT A
Case 3:19-cv-00813-REP Document 58-1 Filed 06/04/20 Page 2 of 18 PageID# 3123
Case 3:19-cv-00813-REP Document 58-1 Filed 06/04/20 Page 3 of 18 PageID# 3124
Case 3:19-cv-00813-REP Document 58-1 Filed 06/04/20 Page 4 of 18 PageID# 3125
Case 3:19-cv-00813-REP Document 58-1 Filed 06/04/20 Page 5 of 18 PageID# 3126
Case 3:19-cv-00813-REP Document 58-1 Filed 06/04/20 Page 6 of 18 PageID# 3127
Case 3:19-cv-00813-REP Document 58-1 Filed 06/04/20 Page 7 of 18 PageID# 3128
Case 3:19-cv-00813-REP Document 58-1 Filed 06/04/20 Page 8 of 18 PageID# 3129
Case 3:19-cv-00813-REP Document 58-1 Filed 06/04/20 Page 9 of 18 PageID# 3130
Case 3:19-cv-00813-REP Document 58-1 Filed 06/04/20 Page 10 of 18 PageID# 3131
Case 3:19-cv-00813-REP Document 58-1 Filed 06/04/20 Page 11 of 18 PageID# 3132
Case 3:19-cv-00813-REP Document 58-1 Filed 06/04/20 Page 12 of 18 PageID# 3133
Case 3:19-cv-00813-REP Document 58-1 Filed 06/04/20 Page 13 of 18 PageID# 3134
Case 3:19-cv-00813-REP Document 58-1 Filed 06/04/20 Page 14 of 18 PageID# 3135
Case 3:19-cv-00813-REP Document 58-1 Filed 06/04/20 Page 15 of 18 PageID# 3136
Case 3:19-cv-00813-REP Document 58-1 Filed 06/04/20 Page 16 of 18 PageID# 3137
Case 3:19-cv-00813-REP Document 58-1 Filed 06/04/20 Page 17 of 18 PageID# 3138
Case 3:19-cv-00813-REP Document 58-1 Filed 06/04/20 Page 18 of 18 PageID# 3139
